Exhibit 99.1 For Immediate Release Contacts:William R. Gargiulo, Jr.231.526.1244 Donna Felch312.595.9123 The Female Health Company Initiates Cash Dividend Policy Company Reiterates FY2010 Unit Sales and Earnings Guidance CHICAGO, January 19, 2010 - The Female Health Company (NASDAQ-CM: FHCO - News) today announced that its Board of Directors has declared a quarterly cash dividend of $0.05 per share. The dividend is payable February 16, 2010 to stockholders of record as of January 29, 2010.The cash dividend is the first in the Company’s history. “A key element of the philosophy of our Company, its Board of Directors, and the management team is to enhance shareholder value, and we believe a cash dividend policy will allow our shareholders to participate directly in the Company’s success,” stated O.B. Parrish, Chairman and Chief Executive Officer of The Female Health Company.“Our profitability has continued to improve at an impressive rate during the past couple of years; we are generating cash from operations that exceeds the Company’s capital spending requirements and remain debt free.We believe that utilizing some of this excess cash flow to pay cash dividends is in the best interests of our shareholders.” “The initial quarterly dividend of $0.05 provides an annualized yield of 4.2% to shareholders, based upon Friday, January 15th closing stock price of $4.72 per share,” added Parrish.“Our Board of Directors will consider future increases, if any, in the cash dividend when the Company’s operating results justify such action.” The Company also reiterated its previously announced guidance that Fiscal 2010 unit sales are expected to increase 20%-25%, when compared with Fiscal 2009 results, and that operating earnings should increase 35% to 40% over the $6.2 million in operating income recorded in Fiscal 2009 (exclusive of previously announced one-time restructuring charges relating to the transition from FC1 to FC2, which were $1.5 million in Fiscal 2009 and are estimated to be approximately $1.7 million in Fiscal 2010). Any future quarterly dividends and the record date for any such dividend will be approved each quarter by the Company's Board of Directors and announced by the Company.Payment of future dividends is in the discretion of the Board of Directors and the Company may not have sufficient cash flows to continue to pay dividends. About The Female Health Company The Female Health Company, based in Chicago, Illinois, manufactures and markets the
